[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                            No. 11-13661                       FEB 6, 2012
                        Non-Argument Calendar                   JOHN LEY
                      ________________________                   CLERK

                  D.C. Docket No. 4:03-cr-00031-CDL-1

UNITED STATES OF AMERICA,

                                 llllllllllllllllllllllllllllllllll llPlaintiff-Appellee,


                                 versus


SAMUEL CASH, JR.,

                                 llllllllllllllllllllllllllllllllDefendant-Appellant.

                     ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                           (February 6, 2012)

Before MARCUS, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
      Samuel Cash, Jr. appeals his 24-month upward-variance sentence imposed

for violating the conditions of his supervised release. Cash asserts the district

court placed disproportionate emphasis on his criminal history and ignored his

substance-abuse problems in imposing his sentence, and thus his sentence is

substantively unreasonable.

      After review, we conclude Cash's sentence was substantively reasonable in

light of the 18 U.S.C. § 3553(a) factors. See Gall v. United States, 552 U.S. 38, 51

(2007) (reviewing the substantive reasonableness of a sentence under an abuse of

discretion standard, taking into account the totality of the circumstances and the

extent of any variance from the Guidelines range). The record demonstrates that,

in determining Cash's sentence, the district court considered the Chapter 7 policy

statements,1 determined that the 5-to-11-month Guidelines range was not long

enough to serve the purposes of § 3553(a), and found that an upward variance was

warranted. See United States v. Silva, 443 F.3d 795, 799 (11th Cir. 2006) (stating

a district court is required to consider these policy statements, and when exceeding

the recommended range, “must normally indicate that it considered [them]”).

Specifically, the court noted the seriousness of Cash's violations and that he had

absconded for three years, indicating that he had no regard for the conditions of


      1
          Chapter 7 of the Sentencing Guidelines governs violations of supervised release.

                                                2
his supervised release. Thus, the district court accounted for the need to promote

respect for the law, the nature and circumstances of the offense, and the history

and characteristics of the defendant. 18 U.S.C. § 3553(a)(1)-(2). Although Cash

contends the court focused exclusively on his criminal history in imposing his

sentence, the record shows the court accounted for the other § 3553(a) factors, and

this Court will not disturb the district court's weighing of the § 3553(a) factors

absent a clear error of judgment by the district court. See United States v. Pugh,

515 F.3d 1179, 1191 (11th Cir. 2008) (stating this Court will remand for

resentencing only if it is “left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case”). Further, contrary to Cash’s argument, the court

specifically addressed his substance-abuse problem by recommending his

participation in a substance-abuse program while incarcerated. Thus, we affirm

Cash’s sentence.

      AFFIRMED.




                                           3